 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           Case No. 1:18-po-00145-SAB

11                  Plaintiff,                           ORDER SETTING HEARING ON
                                                         DEFENDANT’S MOTION FOR A BILL OF
12           v.                                          PARTICULARS ON DECEMBER 20, 2018
                                                         AT 10:00 A.M.
13   CARRIE JOHNSON,
                                                         (ECF No. 9)
14                  Defendant.

15

16          On December 3, 2018, Defendant filed a motion for a bill of particulars which was

17 noticed for hearing on December 6, 2018. (ECF No. 9.) Defendant’s motion was not filed with

18 in compliance with the Local Rules pertaining to criminal motions.

19          As the moving party, Defendant is required to “notice all pretrial motions for hearing . . .

20 not less than fourteen (14) days after the filing of the motion.” L.R. 430.1(c). Since the previous

21 status hearing of October 25, 2018 (ECF No. 8), was held some time prior to the upcoming status

22 hearing set for December 6, 2018, the defendant therefore had sufficient time to file the motion

23 prior to the December 6, 2018 hearing. No order shortening the notice period was requested

24 which would have allowed for the filing of the motion to be heard on December 6, 2018.

25 Counsel are reminded that any application to shorten time must comply with the following

26 requirements:
27          Applications to shorten time shall set forth by affidavit of counsel the
            circumstances claimed to justify the issuance of an order shortening time. Ex
28          parte applications to shorten time will not be granted except upon affidavit of


                                                     1
 1            counsel showing a satisfactory explanation for the need for the issuance of such
              an order and for the failure of counsel to obtain a stipulation for the issuance of
 2            such an order from other counsel or parties in the action. Stipulations for the
              issuance of an order shortening time require the approval of the Judge or
 3            Magistrate Judge on whose calendar the matter is to be heard before such
              stipulations are given effect. Any proposed order shortening time shall include
 4            blanks for the Court to designate a time and date for the hearing and for the filing
              of any response to the motion.
 5

 6 L.R. 144(e).

 7            Additionally, under the Local Rules, “[a]ll pretrial motions shall be filed within twenty-

 8 one (21) days after arraignment unless a different time is specifically prescribed by the Court.

 9 L.R. 430.1(c). Defendant made her initial appearance before the Court and was arraigned on

10 August 16, 2018. Therefore, this time period has expired. If a party cannot comply with the

11 schedule for filing motions, they are required to move for an extension:

12            (f) Extensions of Time. If a party is unable to comply with the foregoing
              schedule for the filing of motions, that party shall move the assigned Magistrate
13            Judge for an extension of time specifically setting forth the basis for the requested
              extension. See L.R. 144. Such motion shall be made as soon as practicable but, in
14            any event, not later than the last date set by the Court for the filing of motions.

15 L.R. 430.1(f). Despite Defendant’s failure to properly file and notice the motion under the Local

16 Rules, the Court will allow the motion to move forward with a new hearing date which provides
                                                                                       1
17 the government adequate time to consider the moving papers and file any opposition.

18            Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for a bill of

19 particulars (ECF No. 9) shall be continued from December 6, 2018, to December 20, at 10:00
20 a.m. in Courtroom 9. Any opposition shall be filed by the government on or before December
     //
21
     ///
22
     ///
23
     ///
24

25 ///

26   1
       Additionally, the Court would have entertained a briefing schedule to be set at the December 6 hearing which
     would have avoided the necessity for the Court to issue this order to advise of the local rules. Setting a briefing
27   schedule at a regularly scheduled hearing does comply with the local rules under 430.1(c)(“All pretrial motions shall
     be filed within twenty-one (21) days after arraignment unless a different time is specifically prescribed by the
28   Court.”)


                                                              2
 1 12, 2018. Plaintiff may file a reply within three (3) days following service of the opposition.

 2 The Status Conference is also moved to December 20, 2018 at 10:00 a.m. The defendant is

 3 ordered to appear if it is a change of plea.

 4

 5
     IT IS SO ORDERED.
 6

 7 Dated:      December 4, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
